Name: 69/141/Euratom: Council Decision of 12 May 1969 approving an amendment to the Statutes of the 'Kernkraftwerk Obrigheim GmbH' Joint Undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1969-05-16

 Avis juridique important|31969D014169/141/Euratom: Council Decision of 12 May 1969 approving an amendment to the Statutes of the 'Kernkraftwerk Obrigheim GmbH' Joint Undertaking Official Journal L 117 , 16/05/1969 P. 0007 - 0008 Danish special edition: Series I Chapter 1969(I) P. 0209 English special edition: Series I Chapter 1969(I) P. 0223 Spanish special edition: Chapter 12 Volume 1 P. 0136 Portuguese special edition Chapter 12 Volume 1 P. 0136 ++++ ( 1 ) OJ N 147 , 9 . 8 . 1966 , P . 2681/66 . ( 2 ) OJ N 240 , 27 . 12 . 1966 , P . 4038/66 . ( 3 ) OJ N L 32 , 6 . 2 . 1968 , P . 16 . COUNCIL DECISION OF 12 MAY 1969 APPROVING AN AMENDMENT TO THE STATUTES OF THE " KERNKRAFTWERK OBRIGHEIM GMBH " JOINT UNDERTAKING ( 69/141/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 50 AND 47 THEREOF ; HAVING REGARD TO THE COUNCIL DECISION OF 28 JULY 1966 ( 1 ) ON THE ESTABLISHMENT OF THE KERNKRAFTWERK OBRIGHEIM GMBH JOINT UNDERTAKING ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS THE COUNCIL IN ITS DECISION OF 22 DECEMBER 1966 ( 2 ) AND 23 JANUARY 1968 ( 3 ) APPROVED INCREASES OF THE CAPITAL OF THE JOINT UNDERTAKING ; WHEREAS ON 17 SEPTEMBER 1968 THE GENERAL MEETING OF THE JOINT UNDERTAKING RESOLVED TO INCREASE THE CAPITAL FURTHER ; WHEREAS THIS INCREASE OF THE CAPITAL IS COMMENSURATE WITH THE PLANNED DEVELOPMENT AND SOUND FINANCIAL MANAGEMENT OF THE JOINT UNDERTAKING ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE AMENDMENT TO ARTICLE 3 OF THE STATUTES OF THE KERNKRAFTWERK OBRIGHEIM GMBH JOINT UNDERTAKING SET OUT IN THE ANNEX TO THIS DECISION IS APPROVED . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION . DONE AT LUXEMBOURG , 12 MAY 1969 . FOR THE COUNCIL THE PRESIDENT G . THORN ANNEX : SEE O.J .